DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
 
Response to Amendment
	This Office Action is in reply filed on 11/11/2021. After entry of this amendment, claims 23-26, 28-29, and 32-43 are currently pending in this Application with claims 36-42 being withdrawn from further examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 23-26, 28-29, 32-35 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is because claim 23, as the only independent claim, has been amended to include the use of not only first crushed abrasive particles but also  second crushed abrasive particles; the amended claim recites “g) compressing the set of first crushed abrasive particles, the second set of crushed abrasive particles and the curable binder material precursor to form a shaped green body with precisely placed first crushed abrasive particles in the curable binder material and second crushed abrasive particles in the additional amount of the curable binder material; and h) at least partially curing the curable binder material precursor to produce the bonded abrasive article, the bonded abrasive article having precisely placed first crushed abrasive particles separate from precisely placed second crushed abrasive particles”. While the original disclosure provides general support for the use of both a first crushed and second crushed abrasive particles, the original disclosure of the present Application under examination does not disclose a precise orientation/placement/arrangement for both first and second crushed abrasive particles. The only support for any precise placement of crushed abrasive particles was found in some of the Examples of the present Application under examination which were drawn to 1) the precise arrangement of the no support for two types of crushed abrasive particles having precise placement.
The original disclosure of the present Application under examination provides multiple references to precisely-shaped cavities but not precisely placed/arranged first and second crushed abrasive particles. 
The dependent claims are rejected as depending from a rejected claim. 

Response to Arguments
Applicant’s arguments, see pages 3 and 7, filed 11/11/2021, with respect to the amendments made to steps g) and h) to add precise placement of both first crushed abrasive particles and second crushed abrasive particles have been fully considered and are persuasive.  The art rejection of claims over WO 2015/100020 to Culler, as primary reference, has been withdrawn because Culler does not disclose or suggest a precise orientation/placement/arrangement of both crushed abrasive particles and additional crushed particles within the cavities of the mold of the production tool. However, Culler teaches precisely-shaped cavities. Welygan, also, does not disclose a precise placement/arrangement of two types of particles. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PEGAH PARVINI/Primary Examiner, Art Unit 1731